t c memo united_states tax_court lee mizell and pearlene mizell petitioners v commissioner of internal revenue respondent docket no filed date jeffrey h dixon for petitioners lloyd e mueller for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively after concessions the issue for decision is whether rental income derived from certain agricultural leases constitutes net_earnings from self- employment findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference during the years in issue petitioners were husband and wife and filed joint federal_income_tax returns at the time the petition was filed petitioners resided in gould arkansas references to petitioner are to lee mizell petitioner listed his occupation as farmer on his and federal_income_tax returns he has been engaged in the production of agricultural commodities as a farmer most of his adult life over a period of years petitioner purchased agricultural land in lincoln county arkansas specifically petitioner purchased acres in acres in acres in and acres in additionally petitioner leased 2petitioners conceded the correctness of adjustments for auto depreciation in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively agricultural land from third parties petitioner was the owner or lessee of acres of cultivated acreage in lincoln county the property during the years in issue prior to the years in issue petitioner farmed the property as a sole_proprietor producing cotton rice and soybeans and included the income from his farming activities in the computation of his net_earnings_from_self-employment in petitioner formed a partnership mizell farm with his three sons the purpose of mizell farm was to conduct farming operations petitioner held a 25-percent ownership_interest in the partnership the partnership_agreement provided that each of the partners would have an equal voice in the management and conduct of the partnership business and required that each partner devote his full time and attention to the business in accordance with the partnership_agreement petitioner made management decisions acquired operating capital and contributed physical labor to the farming operation during the years and petitioner included his distributive_share of the partnership's income in his income on his federal_income_tax returns for each of the years in issue and treated such income as net_earnings_from_self-employment on date petitioner entered into a series of agricultural leases leases wherein petitioner leased the acres of property to mizell farm in return for a one-quarter crop share during the years in issue petitioner and his three sons farmed the property and produced cotton rice and soybeans as partners in mizell farm pursuant to the leases that mizell farm had entered into with petitioner mizell farm was responsible for all of the expenses related to raising and harvesting the crops petitioner derived rental income for each of the years in issue pursuant to the leases the actual amount of the rental income received was based upon the level of sales of the agricultural products by the partnership although petitioner included in his income the rents received pursuant to the leases he did not treat such income as earnings from self-employment as of the date of trial petitioner had not leased the property to a non-related entity or person opinion sec_1401 provides that in addition to other taxes a tax shall be imposed on the self-employment_income of every individual generally rentals from real_estate are excluded from the computation of net_earnings_from_self-employment sec_1402 there is an exception to the exclusion however with respect to any income derived by the owner or tenant of land if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural commodities including livestock on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural commodities and b there is material_participation by the owner or tenant with respect to any such commodity sec_1402 emphasis added in other words if the rental income is derived under an arrangement which provides for the production of agricultural products on the land of the owner or tenant the owner and further obligates the owner to materially participate in the production or the management_of_the_production of agricultural commodities and the owner actually materially participates in the production or the management_of_the_production of agricultural commodities then the rental income received by the owner pursuant to the arrangement is considered earnings from self-employment see sec_1_1402_a_-4 income_tax regs the parties do not dispute this proposition they further agree if one or more of the above elements is missing the rental income would be excluded from the definition of self-employment_income in this case the parties have stipulated that the leases provide for the production of agricultural products on the property by the partnership that agricultural products were produced on the property by the partnership during the years in issue and that petitioner materially participated in the production of the agricultural products further petitioner agrees that as a partner in mizell farm he was obligated to materially participate in the production of agricultural products on his property notwithstanding the above petitioners take the position that the arrangement with respect to the production of agricultural products did not provide for material_participation by petitioner and therefore the rental income cannot be considered self-employment_income respondent disagrees and argues that the arrangement did provide for petitioner's material_participation there apparently is no dispute between the parties that petitioner's conduct in connection with the production of agricultural products on his property constituted material_participation within the meaning of the statute and regulations there is also apparently no dispute that as a result of the partnership_agreement and the general understanding with his sons petitioner was obligated and expected to materially participate in the production of agricultural products on his property it seems that the dispute between the parties focuses upon the construction of the word arrangement as used in sec_1402 and the corresponding regulations and further upon the extent of the obligations imposed upon petitioner pursuant to the leases petitioners argue that the leases provide the exclusive basis for determining the terms of the arrangement regarding the production of agricultural products on petitioner's property petitioners further argue that the leases impose no obligation on petitioner to materially participate in the production of agricultural products on the property although not expressly stated as such the thrust of petitioners' position is that the word arrangement connotes some form of contractual relationship the terms and conditions of which must be set forth in a single contract respondent takes the position that the word arrangement should be construed to take into account the entire understanding between petitioner and his sons operating through mizell farm with respect to the farming operations conducted on the property according to respondent the partnership_agreement which petitioner agrees obligates him to materially participate in the production of agricultural products on the property must be considered along with the leases in establishing the terms of the arrangement respondent further argues that even if the arrangement is limited to the leases the leases provide for the material_participation of petitioner as a partner in mizell farm although nowhere defined in the internal_revenue_code the word arrangement appears in more than sections where a word used in a statute is not specifically defined we apply the language's plain obvious and rational meaning 456_us_63 263_us_179 the word arrangement is defined as an agreement webster's third new international dictionary while the concept of an agreement certainly includes a contractual agreement it is a broader concept that would also include other forms of agreements not necessarily arising from strict contractual relationships consistent with its dictionary definition in most of the instances where it is used in the internal_revenue_code the word arrangement refers to some general relationship or overall understanding between or among parties in connection with a specific activity or situation generally it is not limited only to contractual relationships or used in a way that suggests that its terms and conditions must be included in a single agreement contractual or otherwise congress obviously recognized a distinction between a contract and the broader concept of an arrangement as is evident from those sections of the internal_revenue_code that make reference to both in those sections where only a contractual relationship is contemplated arrangement is modified by the word contractual see eg sec_401 dealing with employee benefit plans which includes the following language all other plans contracts or arrangements sec_4003 dealing with excise_taxes on vehicles parts and accessories which includes the following language in the case of a contract sale or arrangement sec_4975 dealing with excise_taxes on prohibited_transactions which includes the following language any contract or reasonable arrangement and sec_7701 a definitional section which includes the following language special rules for contracts or arrangements involving solid_waste disposal energy and clean water facilities see eg sec_465 pertaining to the rules applicable with respect to accounting periods which includes the following language the term 'equipment leasing' does not include the leasing of master sound_recordings and other similar contractual arrangements and sec_4216 dealing with excise_taxes on containers which includes the following language the lowest price shall be determined without continued in examining the arrangement with respect to the production of agricultural products on petitioner's property therefore we look not only to the obligations imposed upon petitioner by the leases but to those obligations that existed within the overall scheme of the farming operations which were to take place on petitioner's property these include petitioner's obligations as a partner in mizell farm pursuant to the partnership_agreement as well as the general understanding between petitioner and his sons with respect to the production of agricultural products on his property viewed in this manner the arrangement provided or contemplated that petitioner was to materially participate in the production of agricultural products on the property based upon the record as a whole we find that petitioner and his sons understood and contemplated that petitioner was to engage to a material degree in the physical work related to the production of agricultural commodities on his property sec_1_1402_a_-4 income_tax regs the partnership_agreement required him to do so as he concedes and the leases in turn contemplated that he as a member of the partnership would materially participate in such production we further find taking into consideration the leases the partnership_agreement and the general understanding between the petitioner continued including any fixed amount to which the purchaser has a right as a result of contractual arrangements existing at the time of sale and his sons that the rents were received by petitioner in connection with an arrangement that provided for petitioner's material_participation in the production of agricultural products on his property accordingly the rental income from the agricultural leases is included in petitioner's net_earnings_from_self-employment pursuant to sec_1402 for each of the years in issue because of our construction of the word arrangement as used in sec_1402 we need not consider whether the leases in and of themselves provided for petitioner's material_participation in the production of agricultural products on the property to reflect the foregoing decision will be entered for respondent
